 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1040 
In the House of Representatives, U. S.,

March 20, 2010
 
RESOLUTION 
Honoring the life and accomplishments of Donald Harington for his contributions to literature in the United States. 
 
 
Whereas Donald Douglas Harington was born on December 22, 1935, in Little Rock, Arkansas; 
Whereas at age 6, he attempted to write his first novel, The Adventures of Duke Doolittle; 
Whereas at age 12, Harington contracted meningococcal meningitis and as a result lost most of his hearing; 
Whereas Harington graduated from the University of Arkansas with a bachelor’s degree in art in 1956, a master’s degree in printmaking in 1959, and from Boston University with a master’s degree in art history in 1959; 
Whereas Harington taught art history at Bennett College in Millbrook, New York, from 1960 to 1962, and at Windham College in Putney, Vermont, from 1964 to 1978; 
Whereas Harington had short-term teaching appointments at the University of Missouri Rolla, the University of Pittsburg, and South Dakota State, and taught art history at the University of Arkansas from 1986 until he retired in 2008; 
Whereas Harington’s first novel, The Cherry Pit, was published in 1965 and over the course of his literary career he also published Lightning Bug (1970), Some Other Place. The Right Place (1972), The Architecture of the Arkansas Ozarks (1975), Let Us Build Us a City: Eleven Lost Towns (1986), The Cockroaches of Stay More (1989), The Choiring of the Trees (1991), Ekaterina (1993), Butterfly Weed (1996), When Angels Rest (1998), Thirteen Albatrosses (or, Falling off the Mountain) (2002), With (2003), The Pitcher Shower (2005), Farther Along (2008), and Enduring (2009); 
Whereas in 1999, Harington was inducted into the Arkansas Writers’ Hall of Fame; 
Whereas in 2003, Harington won the Robert Penn Award for Fiction, and in 2006 received the first lifetime achievement award for Southern literature from Oxford American magazine; 
Whereas writer Kevin Brockmeier expressed that the signal feature of Donald Harington’s novels is their tremendous liveliness. His books are not blind to suffering, featuring as they do murder, poverty, kidnapping, loss, and betrayal. Yet the mood of his stories is overwhelmingly one of celebration. He extends his sympathies so widely that even the trees and the hills, the insects and the animals, the criminals and the ghosts seem to sing with the joy of existence. He brings a tenderness and a brio to the page that prevents his characters from sinking beneath the weight of their troubles, and one finishes his books above all else with an impression of a robust, loving comic energy. You feel as if you have been immersed in life, both your own life and the particular lives of his characters, and that life, for all its misfortunes, is a pretty good place to be; 
Whereas Entertainment Weekly called Harington America’s greatest unknown writer; 
Whereas Harington was described in the Washington Post as one of the most powerful, subtle, and inventive novelists in America; 
Whereas Harington once said that his philosophy of writing was that literature, that all art, is an escape from the world that makes the world itself, when you return to it, more magical, bearable, or understandable; and 
Whereas, on November 7, 2009, at age 73, Harington died in Springdale, Arkansas, from complications of pneumonia: Now, therefore, be it  
 
That the House of Representatives honors the life and accomplishments of Donald Harington for his contributions to literature in the United States. 
 
Lorraine C. Miller,Clerk.
